Citation Nr: 1025789	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for shin splints.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for a right ankle strain.

9.  Entitlement to service connection for a left ankle strain.

10.  Entitlement to service connection for a left leg disorder.

11.  Entitlement to service connection for a right knee disorder.

12.  Entitlement to service connection for a left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 1978 and 
from September 1980 to June 1983.

The Board notes that the Veteran also served and from November 
1983 to March 1987, however his discharge from this period of 
service was under conditions other than honorable.  In an 
Administrative Decision dated in March 2006, the RO determined 
that the Veteran's period of service from November 11, 1983 to 
March 27, 1987, was dishonorable and a statutory bar to VA 
benefits.  The previous periods of service form May 28, 1975 to 
May 23, 1978, and from September 4, 1980 to June 3, 1983 were 
verified as honorable.  The decision held that the Veteran would 
be entitled to health care under Chapter 17 of Title 38 of the US 
Code for any disability determined to be incurred or aggravated 
during service based on his prior periods of honorable service.  
The Veteran did not appeal this decision and it became final.

Hence, the Board will not recognize this period of service from 
November 1983 to March 1987 in determining eligibility for in-
service incurrence as the Veteran was discharged from this period 
of service under dishonorable conditions.  See 38 C.F.R. 
§ 3.12(c)(6).  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a November 2009 
travel board hearing at the Muskogee, Oklahoma, RO.  A transcript 
of the hearing is of record and has been reviewed.

The issue of entitlement to service connection for a left knee 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record fails to demonstrate that 
the Veteran has a right foot disorder that is related to his 
active duty service.

2.  The competent evidence of record fails to demonstrate that 
the Veteran has a left foot disorder that is related to his 
active duty service.

3.  The competent evidence of record fails to demonstrate that 
the Veteran has a low back disorder that is related to his active 
duty service.

4.  The competent evidence of record fails to demonstrate that 
the Veteran has a left hip disorder that is related to his active 
duty service.

5.  The competent evidence of record fails to demonstrate that 
the Veteran has a right hip disorder that is related to his 
active duty service.

6.  The competent evidence of record fails to demonstrate that 
the Veteran has shin splints that are related to his active duty 
service.

7.  The competent evidence of record fails to demonstrate that 
the Veteran has a sleep disorder that is related to his active 
duty service.

8.  The competent evidence of record fails to demonstrate that 
the Veteran has a right ankle disorder that is related to his 
active duty service.

9.  The competent evidence of record fails to demonstrate that 
the Veteran has a left ankle disorder that is related to his 
active duty service.

10.  The competent evidence of record fails to demonstrate that 
the Veteran has a left leg injury that is related to his active 
duty service.

11.  The competent evidence of record fails to demonstrate that 
the Veteran has a right knee disorder that is related to his 
active duty service.


CONCLUSION OF LAW

1.  A right foot disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A left foot disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A low back disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A left hip disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  A right hip disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6.  Shin splints were not incurred in or aggravated by active 
duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

7.  A sleep disorder was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

8.  A right ankle disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

9.  A left ankle disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

10.  A left leg disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

11.  A right knee disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in April 2005, June 2005, September 2005, and March 
2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  These letters 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The March 2009 letter provided 
this notice to the Veteran.  

The Board observes that the April 2005, June 2005 and September 
2005 letters were sent to the Veteran prior to the May 2006 
rating decision.  The VCAA notice with respect to the elements 
addressed in this letter was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance 
with Dingess, however, was sent after the initial adjudication of 
the Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in the 
March 2009 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009), and 
Dingess, supra.  The Board notes that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) constitutes 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the Veteran with VCAA-compliant notice 
prior to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 444 F.3d 
at 1328.  The Board notes in this instance, however, that there 
was no readjudication following the issuance of the September 
2009 letter.  VA's General Counsel issued an advisory opinion 
holding that separate notice of VA's duty to assist the Veteran 
and of his concomitant responsibilities in the development of his 
claim involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt of 
the original claim.  See VAOPGCPREC 8-2003.  Further, where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. 
Nicholson, 21 Vet.App. 112, 119 (2007).  In this case, the 
Veteran has not alleged that he has suffered any prejudice as to 
the lack of pre-adjudicatory notice as to disability ratings and 
effective dates.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, and VA treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2007); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the claims 
at issue, after a review of the record, the Board notes that an 
examination was not provided, but further finds that an 
examination is not necessary.  There is no competent evidence of 
current diagnoses or an in-service event, injury, or disease that 
can be associated with the claimed disabilities, as such; the 
Board finds that the Veteran has not satisfied all elements of 
McLendon.  Therefore, VA is not required to provide the Veteran 
with a VA examination in conjunction with these claims.  See 38 
C.F.R. §§ 3.1(n), 3.159 and 3.301 (2009).  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

If the disorder is not chronic, it may still be service connected 
if it is observed in service or an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose the claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that the claimed disorder is related to 
service is required.

The Veteran contends that he is suffering from a bilateral foot 
disorder, a low back disorder, a bilateral hip disorder, shin 
splints, a bilateral ankle disorder, a sleep disorder, a left leg 
disorder, and a right knee disorder, all of which he claims were 
incurred during active duty service.  

Upon review of the Veteran's service treatment records, the Board 
notes that the Veteran's entrance examination dated May 1975, 
lists the Veteran's feet, lower extremities, spine, and other 
musculoskeletal systems as normal.  The report is also silent 
with regard to any sleep problems.  The Board notes that the 
Veteran's May 1975 report of medical history is also absent any 
complaints regarding the musculoskeletal system or sleep 
problems.  An August 1980 re-enlistment examination also lists 
the Veteran's feet, lower extremities, spine and other 
musculoskeletal systems as normal.  Again, there is no mention of 
a sleep disorder. The report of medical history given in 
conjunction with the examination also fails to note any 
complaints regarding the Veteran's musculoskeletal system, with 
exception of a trick knee.  The Board acknowledges that in 
October 1981 the Veteran fell approximately 9 feet off a cliff, 
during a training exercise and sustained an injury to his left 
knee, which is addressed in the remand section below.  However, 
the treatment report pertaining to the fall does not note any 
other injury.  Indeed, upon examination, the Veteran was found to 
have full range of motion in his hips, bilaterally, and his left 
ankle.  The treatment report also indicates that there was no 
injury to the back.  The service treatment records also contain a 
June 1982 treatment note regarding a first degree strain of the 
right ankle sustained while running and a January 1981 treatment 
note regarding bilateral foot pain, but upon examination there 
was no objective finding and the x-rays were within normal 
limits.  Finally, the Board notes that the Veteran's June 1983 
exit examination lists the Veteran's feet, lower extremities, 
spine and other musculoskeletal systems as normal.  There is also 
no indication that the Veteran suffers from a sleep disorder at 
the time of discharge.  

In consideration of the above, with regard to the Veteran's 
claims for bilateral feet, bilateral hips, low back, left ankle, 
right knee, shin splints, a left leg disorder, and a sleep 
disorder, the Board notes an absence of evidence regarding in-
service incurrence and therefore finds that the Veteran does not 
have an in-service injury with regard to these claims.  The Board 
acknowledges the June 1982 treatment report diagnosing the 
Veteran with a first degree right ankle strain, however, there is 
no evidence that the Veteran had any other complaints in-service 
regarding his right ankle and as noted, his June 1983 exit 
examination fails to mention any injury or disorder pertaining to 
the Veteran's right ankle.  As such the Board finds that there is 
also no evidence of a chronic injury of the right ankle incurred 
during active duty service.

Post service treatment records from the Muskogee VAMC beginning 
in June 2005 indicate that the Veteran has multiple complaints of 
lower extremity and spinal joint pain.  The Board notes that June 
2005 x-rays of the Veteran's left ankle and right ankle reveal a 
negative study with no significant bony changes found and no 
evidence of degenerative joint disease.  VA treatment notes dated 
September 2005 reveal complaints of low back pain.  December 2005 
and March 2006 VA treatment reports note chronic pain for several 
years in bilateral legs, knees, ankles, and feet.  The Veteran 
reported constant pain particularly when having to stand for long 
periods of time.  Finally, treatment reports dated September 2007 
also assess chronic low back pain and pain bilaterally in the 
knees, feet, and ankles since approximately 1990.  The Board 
notes that post service VA treatment records are absent any 
complaints of a sleep disorder or shin splints.  

The Board recognizes the Veteran's assertion that he has 
experienced bilateral foot, bilateral hip, low back, bilateral 
ankle, left leg and right knee pain since service; however, pain 
alone without an underlying disorder is not a disability for 
which service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  

In this regard, with respect to the Veteran's claims service 
connection for bilateral feet, bilateral hip, low back, bilateral 
ankles, left leg, right knee, shin splints and a sleep disorder, 
there are no records that indicate that the Veteran is currently 
suffering from or has been diagnosed with any of these claimed 
disorders.  As such the Board finds that the Veteran does not 
have a current disability as required under 38 C.F.R. § 3.309 
(2009).  The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Additionally, the Board acknowledges that where a Veteran served 
continuously for ninety (90) days or more during a period of war, 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 
38 C.F.R. §§3.307, 3.309 (2009).  This presumption is rebuttable 
by affirmative evidence to the contrary. Id.  With regard to the 
Veteran's bilateral feet, bilateral hips, low back, bilateral 
ankles, left leg and right knee, there is no evidence that the 
Veteran suffers from arthritis.  Additionally, the medical 
evidence does not show that the Veteran currently suffers 
arthritis related to service or that arthritis manifested to a 
compensable degree within one year of discharge.

In addition to a lack of competent evidence providing any current 
diagnoses of the Veteran's claimed disorders and his military 
service, the Board notes that there is no indication in the post-
service medical records that the Veteran sought treatment for any 
of his claimed disorders until 2005, more than 20 years after his 
honorable discharge from service.  The lapse in time between 
military service and post service complaint also weighs against 
the Veteran's claim.  The Board may, and will, consider in its 
assessment of service connection, the passage of a lengthy period 
of time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

The Board acknowledges that the Veteran's contentions that he is 
suffering from his claimed disorders that are related to his 
military service, however, while the Veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence regarding 
diagnoses, including the severity of a disease or disorder, or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Only a medical professional 
can provide evidence of a diagnosis or etiology of a disease or 
disorder.  Thus, the Veteran's statements are afforded no 
probative value with respect to the medical question of whether 
the Veteran has the above mentioned disabilities or whether such 
disabilities are related to service.

Therefore, with consideration of the service treatment records, 
the VA treatment records, the Veteran's service separation 
examination, and the absence of current diagnoses, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of service connection for a bilateral foot 
disorder, a low back disorder, a bilateral hip disorder, shin 
splints, a bilateral ankle disorder, a sleep disorder, a left leg 
disorder, and a right leg disorder.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

1.  Entitlement to service connection for a right foot disorder 
is denied.

2.  Entitlement to service connection for a left foot disorder is 
denied.

3.  Entitlement to service connection for a low back disorder is 
denied.

4.  Entitlement to service connection for a left hip disorder is 
denied.

5.  Entitlement to service connection for a right hip disorder is 
denied.

6.  Entitlement to service connection for shin splints is denied.

7.  Entitlement to service connection for a sleep disorder is 
denied.

8.  Entitlement to service connection for a right ankle strain is 
denied.

9.  Entitlement to service connection for a left ankle strain is 
denied.

10.  Entitlement to service connection for a left leg disorder is 
denied.

11.  Entitlement to service connection for a right knee disorder 
is denied.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues of 
entitlement to service connection for a left knee disorder.

The Board notes, initially, that there is evidence that the 
Veteran injured his left knee in service.  The Veteran's 1980 
report of medical history taken during a re-enlistment 
examination noted that the Veteran suffered from a trick knee, it 
was noted that the Veteran suffered from stress fractures in boot 
camp.  Additionally, service treatment records dating October 
1981 and November 1981 note that the Veteran injured his left 
knee while on active duty in a training accident in which the 
Veteran fell off a cliff.  While falling approximately nine feet, 
the Veteran sustained a twisting injury to his left knee as well 
as striking the medial portion of his left knee.  Upon 
examination the Veteran exhibited limited range of motion and 
tender medial joint line around the medial collateral ligament 
(MCL) region.  The examiner assessed the Veteran as having a MCL 
strain.  The treatment consisted of the Veteran wearing a cast 
for four weeks to help the torn ligament heal.  Upon removal of 
the cast the Veteran had almost full range of motion but with 
pain.  The Board acknowledges that the remainder of the Veteran's 
service treatment records, including his June 1983 separation 
examination, fail to note that the Veteran suffers from any 
disability with regard to his left knee.

Post service treatment records indicate that the Veteran still 
suffers from pain associated with his left knee.  In this regard, 
a December 2005 MRI was taken of his left knee to determine the 
cause of the pain.  MRI results revealed a small tear in the 
posterior horn of medial meniscus that was found to be stable, 
with no evidence of a fracture dislocation.  X-ray reports did 
however note minimal degenerative changes in the left knee.  As 
such the Board finds that the Veteran does have a current 
disability as required by 38 C.F.R. § 3.303 (2009).

The Board notes that the Veteran has a current diagnosis of 
degenerative changes in the left knee, evidence of a left knee 
injury in service, and complaints of constant knee pain since 
service.  The Board recognizes a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In consideration 
of the foregoing criteria, the Board finds that the Veteran 
should be afforded an examination that includes a nexus opinion 
that addresses the etiology of the Veteran's left knee disorder.

Finally, the Board notes that the Veteran is currently being 
treated at the Muskogee VAMC.  The Board finds that any treatment 
records from February 2009 to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records from the 
Muskogee, VAMC from February 2009 to the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
it is determined that the records sought 
do not exist or that further efforts to 
obtain these records would be futile.  

2.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the etiology of the Veteran's left knee 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with 
the examination.  The examiner should 
address whether or not the Veteran's 
current left knee disorder is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), related to his military 
service.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  

3.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


